Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing RELIASTAR LIFE INSURANCE COMPANY and its SEPARATE ACCOUNT N ING Advantage Century SM (Prospectus No. PRO.100207-06) ING Advantage Century Plus SM (Prospectus No. PRO.100208-06) ING Advantage SM (Prospectus No. PRO.100209-06) Supplement dated January 18, 2007, to the Contract Prospectus dated April 28, 2006, as supplemented. Please read this supplement carefully and keep it with your current Contract Prospectus for future reference. Since late 2003, ReliaStar Life Insurance Company (ReliaStar) has been engaged in litigation with Paul M. Prusky (Prusky), et al. regarding a 1998 agreement between Prusky and ReliaStar. Under the agreement, Prusky, through a profit-sharing plan, engaged in frequent electronic trading between subaccounts available through certain ReliaStar variable life insurance policies (market timing). ING acquired ReliaStar in 2000. Since late 2003, ReliaStar has refused to accept electronic trading instructions from Prusky. ReliaStars current excessive trading policy is described in the Limits on Frequent or Disruptive Transfers subsection of the Transfers Among Investment Options section of your Contract Prospectus. On January 5, 2007, the United States District Court for the Eastern District of Pennsylvania (the Federal Court) ordered ReliaStar to accept and effect Pruskys subaccount transfer instructions electronically without limitation as to the number of transfer instructions so long as those transfers are not explicitly barred by a specific condition imposed by the fund in which the subaccount is invested. (Order Granting in Part Summary Judgment, Paul M. Prusky, et.al v. ReliaStar Life Insurance Company, Civil Action No. 03-6196, Jan. 5, 2007, and Order Denying Defendants Motion for Clarification, dated January 12, 2007 (Order)). ReliaStar is considering its legal options in light of the Order; however, in the meantime, ReliaStar must accept and effect Pruskys electronic transfer instructions. When issuing the Order, the Federal Court did state that the ReliaStar variable life insurance policies owned by Prusky allow ReliaStar to enforce conditions on trading imposed by the funds in which the ReliaStar subaccounts invest. (Memorandum Accompanying the Order, at pp.9-10.) ReliaStar will enforce all fund-imposed conditions on trading consistent with the Order. Pruskys ReliaStar policies include subaccounts investing in the following funds, which are available under your product; the prospectus for each fund describes restrictions imposed by the fund to prevent or minimize frequent trading. Fidelity ® VIP Contrafund ® Portfolio ING Pioneer Fund Portfolio Fidelity ® VIP Equity-Income Portfolio ING Pioneer Mid Cap Value Portfolio ING AllianceBernstein Mid Cap Growth Portfolio ING Stock Index Portfolio ING Baron Small Cap Growth Portfolio ING T. Rowe Price Capital Appreciation Portfolio ING FMR SM Diversified Mid Cap Portfolio ING T. Rowe Price Diversified Mid Cap Growth Portfolio ING FMR SM Large Cap Growth Portfolio ING T. Rowe Price Equity Income Portfolio ING Global Resources Portfolio ING UBS U.S. Large Cap Equity Portfolio ING JPMorgan Emerging Markets Equity Portfolio ING Van Kampen Comstock Portfolio ING JP Morgan Mid Cap Value Portfolio ING Van Kampen Equity and Income Portfolio ING JPMorgan Small Cap Core Equity Portfolio ING Van Kampen Growth and Income Portfolio ING Julius Baer Foreign Portfolio ING VP Balanced Portfolio, Inc. ING Legg Mason Value Portfolio ING VP High Yield Bond Portfolio ING Limited Maturity Bond Portfolio ING VP Index Plus International Equity Portfolio ING Liquid Assets Portfolio ING VP Index Plus LargeCap Portfolio ING Marsico Growth Portfolio ING VP Index Plus MidCap Portfolio ING Marsico International Opportunities Portfolio ING VP Index Plus SmallCap Portfolio ING MFS Total Return Portfolio ING VP Intermediate Bond Portfolio ING Neuberger Berman Partners Portfolio ING VP Real Estate Portfolio ING Oppenheimer Global Portfolio ING VP SmallCap Opportunities Portfolio ING PIMCO Total Return Portfolio Neuberger Berman AMT Socially Responsive Portfolio ® X.10020789-06B January 2007
